 FREED OILCOMPANY, INC.391All of our employees are free to be or not to be members'of International Union,United Automobile,Aerospace and Agricultural Implement Workers of America(UAW), AFL-CIO, or any other labor organization.PRESTON PRODUCTS COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby anyother material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicatedirectlywiththe Board'sRegional Office, 500Book Building,1249Washington Boulevard,Detroit,Michigan,TelephoneNo. 226-3244.Freed Oil Company,Inc.andTruck Drivers' Local 170,a/w Inter-national Brotherhood of Teamsters,Chauffeurs, Warehouse-men and Helpers of America.Case No. 1-CA-5016.April ?5,1966DECISION AND ORDEROn January 27, 1966, Trial Examiner Herzel H. E. Plaine issuedhis Decision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.Thereafter, the Respondent filed exceptionsto the Trial Examiner's Decision and a supporting brief ; the Gen-eral Counsel filed a brief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom--mendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Add the following to paragraph 1(d) :[", except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act, as modi-fied by the Labor-Management Reporting and Disclosure Act of1959."158 NLRB No. 41. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARD[2.Add the following to the sixth indented paragraph of thenotice:[, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding was initiated pursuant to Section 10(b) of the National LaborRelations Act, herein called the Act,on a charge by Truck Drivers' Local 170, a/wInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,herein called the Union,filed May 20,1965, and complaint issued June 29,1965.The complaint alleged that Freed Oil Company,Inc., herein called the Respond-ent, had engaged in unfair labor practices,violating Section 8(a) (1), (3), and (5) ofthe Act,by restraining and coercing its employees in their self-organizational rightsby discriminatory layoff and discharge of employees to discourage union membership.and to destroy the Union'smajority status in the unit for bargaining comprising thetruckdrivers,and by refusing to recognize and bargain collectively with the Union as-the representative of the truckdrivers.The Respondent's answer admitted the layoff and refusal to reinstate one of the.employees but not for the reason alleged by the complaint,and admitted the refusalto bargain,but denied any of the violations charged by the complaint.Upon due notice,the matter was heard in Boston,Massachusetts on September 1and 2, 1965,before Trial Examiner Herzel H.E. Plaine.Both parties have filedbriefs.Upon the entire record of the case,and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Massachusetts corporation with its principal office and ware-house in Millis,Massachusetts,where it has been continuously engaged in the whole-sale distribution and sale of automotive oil and related products.The merchandiseispurchased and transported by the Respondent by motortruck in interstate com-merce from and through various States other than Massachusetts,and is sold and-transported by it by motortruck in interstate commerce from the warehouse in Millisand elsewhere to buyers located in States in addition to Massachusetts.In the year ending May 31,1965,the Respondent in the course of its business-operations purchased,transferred,and delivered to the Millis,Massachusetts, ware-house, automotive oil and related products valued in excess of $50,000, directly fromStates other than Massachusetts.II. THELABOR ORGANIZATION INVOLVEDTruck Drivers' Local 170,a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,is a labor organization within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Background and issuesThe Respondent,in its business of wholesaling packaged motor oils in variousStates of the country,maintains a small fleet of trucks both panel and tractor-trailertypes,manned by five truckdrivers operating out of the warehouse at Millis, Massa-chusetts.The drivers and trucks perform the principal physical function of the busi-ness, picking up and delivering the purchases and sales of cans of motor oils inplaces both distant from the Millis home base and nearby in New England,involving FREED OILCOMPANY, INC.393'.long hauls of several days' and even weeks' duration and so-called "local" or shorthauls completed in a day's time.The drivers also perform certain functions at the-warehouse in Millis in connection with loading,unloading,and storage of an inven-tory of merchandise maintained there.All the drivers were and are full-time employ-ees paid aweekly salary for a 5-day workweek.The warehouse, which at the times in issue was separate but not far from the office,.was in the charge of Walter (Al) Cusson, who was also in charge of scheduling the-trucks and drivers and who performed various other supervisory functions notedlater.Manual Freed, the president and principal owner of the Company (except for-2 of the 100 shares of the corporate stock), was in overall charge and in touch withall phases of the business and ran the office with the assistance of a secretary, NaiomaMael.Beginning in March 1965, the five truckdrivers held discussions among themselves.on the question of asking the Union to be their representative for collective bargaining.with the Employer.Two of the men were already members of the Union and oneof them, John Cembruch, was delegated to obtain authorization cards from the Union._On Friday night, April 16, 1965, the five drivers met at Cembruch's home and, having.agreed to obtain union representation, signed the union authorization cards whichwere then forwarded to the Union.A few days later, on Sunday, April 25, just prior to the Union's request for recogni-tion and bargaining, President Freed called the homes of each of the drivers except-one (Ronald Jorritsma, who was on a 2-week haul to Texas) and told or left wordfor each of the four men that he was laid off.The following morning, Monday, April 26, the four drivers came in to see President-Freed.Freed attributed the layoff to a lack of orders.He made no commitment:as to when the layoff would end other than to say as orders came in the men wouldbe called back to work, except employee Edward Clark because of the accident involv-ing the trailer-truck he drove in the preceding week.By Thursday April 29, Freed had called three of the four drivers back to work,,hireda new man inplace of employee Clark (who was not asked to return),and wasback to a full complement of five drivers, notwithstanding there were no significantchanges in business since the layoff.In this several-day interval, beginningMonday afternoon, April 26, the Union,made its request to the Respondent, both orally and in writing, for recognition asbargaining agent of a unit comprising the Company's drivers, based on the signed'authorization cards of the five drivers.Additionally it said it was protesting the-Company's unfair labor practices. (The Union also filed a representation petition,on April 27, for which a notice of hearing was issued and served May 5 and hearing-held May 18.)After an initial promise April 26 to get in touch, the Company's onlyresponse to the Union was a letter by its attorney dated May 4, 1965, stating that itdid not believe the Union represented an uncoerced majority of the employees in;an appropriate bargaining unit, that it declined to recognize and meet with the Unionuntil certified by the Board in an appropriate unit, and that it denied the allegation-of unfair labor practices.The issues are drawn by the opposing contentions.The Respondentmaintainsthat the layoff was the result of a drop in business and President Freed's decision tocut overhead by using the drivers only as they were needed and'paying them only fortime worked.Knowledge of, and any relationship of the action to, union activity bythe employees at the time of the layoff is denied.Reinstatement of three of theemployees came, it is said, after knowledge that the Union was involved and to avoida charge of unfair labor practice.Refusal to reinstate the fourth employee, Clark,occurred, it is said, because he lied about how his truck accident happened.Finally,says the Respondent, there has been no evidence of a bad-faith refusal on its part to-recognize and bargain with the Union.The General Counsel contends these defenses are sham for the following reasons.First, the conduct and course of the business without significant change immediatelybefore and after the layoff demonstrates that the layoff was not economic. Second,.Freed was aware of the Union and the union activity of his men and laid them off,and ultimately discharged Clark, to retaliate against the Union and destroy its majority-status.It is urged that in both the layoff and discharge the reasons assigned by theRespondent are pretextsThird, the foregoing and other surrounding circumstancespervade and color the Respondent's refusal to recognize and bargain with the Union,and show that the Respondent did not have a good-faith doubt as to the Union'smajority in the appropriate unit.Therefore, it is urged, the Company is obliged to'fully reinstate all four men to the extent they have not been reinstated pursuant to-Board law, and to bargain, on request, with the Union as, the collective-bargainingagentof the truckdrivers., - 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Union's statusand demandOn the night of Friday, April 16, 1965, all five of the Respondent's truckdrivers,employees John Cembruch, John Butler, David Bauer, Edward Clark, and RonaldJorritsma, met at Cembruch's homeand concluded earlier discussionson requestingthe Union to represent them in collective bargaining.The discussions had begunat least amonth before, according to employees Bauer and Jorritsma, and took placefrom timeto time amongwhomever of the five drivers were at the warehouse andnot on the road. Employees Cembruch and Jorritsma were already members of theUnion and, at therequest ofthe others, Cembruch was delegated to obtain unionauthorization cards.He obtained the cards on a Friday previous to April 16 bygoing to the unionhall in Worcester, Massachusetts, himself.At the April16 meetingeach of the five men in the presence of each other filledout andsigned oneof the cards (General Counsel's Exhibits 2(a)-2(e), each author-izingthe Union to represent him in collective bargaining with the Employer andapplying for membership in the Union. Beforesigningthere was a general discussionof why the Union was needed, according to Cembruch and Bauer. There was alsotalk that there might be an election to choose a collective-bargaining representativeas the resultof signingthe cards, but Cembruch, Bauer, and Clark were unanimousthat no one said that the only reasonfor signingthe cards was to get an election.The signed cards were passed around among the men for checking, were placed inan envelope,and mailed to the Union by employees Butler and Bauer.On Monday, April 26, 10 days later, four of the men (all but Jorritsma) cameinto theunionoffice atWorcester and saw UnionBusinessAgent James J. Miller.They informed him that they had been laid off by the Respondent.Millett, who hadseen theirsignedauthorization cards in his office several days earlier, immediatelyplaced a call to the Respondent's president, Manual Freed, but succeeded only inleaving his nameand number with Freed's secretary.Following two more attemptsto reach Freed by telephone, Millett received a call late that afternoon from Freed'sattorney, Neil Roach.BusinessAgent Millett asked Attorney Roach if he was awareof the layoff and that the Union had five signed cards representing all of the employeesin the bargaining unit, and added that he did not want to have a labor dispute.Attorney Roach said he was going to handle the matter for Freed and would letMillett know in a few days what was going to happen. Roach (who did not testifyinto the union office at Worcester and saw Union Business Agent James J. Millett.-despiteMillett's subsequent attempts to reach him.In his testimony, President Freed acknowledged his awareness of the attempts byUnionBusinessAgent Millett to reach him on April 26, and that he, Freed, askedAttorney Roach to get the story.According to Freed, Attorney Roach reported backthatMillett was the agent for the Teamsters Union in Worcester, that he claimed torepresent all or someof Freed's employees, that some of the boys had signed cards,and that theywanted a union.Freed said he gave Roach no instructions to find outwhether the Union had a majority of the employees.On the same day, April 26, Millettsenta letter to Freed for the Respondent, fol-lowed by a supplementary letter dated April 27, General Counsel's Exhibits 3(a) and3(b), stating that the employees of the Company had selected the Union to representthemin bargainingfor wages, hours, and working conditions and demanding recogni-tionas the bargainingrepresentativefor the Respondent's drivers.The first letterproposed that theparties sitdown and discuss the matter.The supplementary letterstated that the Union had filed a petition with the Board but would withdraw it assoonas the Respondent granted recognition.'The letter protested the Respondent'sunfair labor practices.President Freed testified that he received these letters on Wednesday, April 28.Freed agreed that from the time he received the Union's demands, conveyed orallyfrom Millett through Attorney Roach and in writing by Millett's letters, the Companyhas refused to recognize or bargain with the Union.He said he has not recognizedthe Union because he felt it did not represent a majority of his employees.He tookno steps, he testified, to ascertain whether the Union in fact represented a majority,of the employees because, hesaid,"I am not anti-union, but if I don'tneed a unionwhy go after it."He felt he did not have to agree with Millett when he said "he hasrepresentation of all my employees."Further, he testified, he did not communicatewith the Union himself because he said he had no knowledge of what was happening1 See General Counsel's Exhibit 7, which is a transcript of hearing in DocketNo. 1-RC-8896,showing that a petition for certification of representatives was filed by the Union,April 27,1965,notice of hearing served May 5, and hearing held May 18, 1965. FREEDOIL COMPANY, INC.395The only direct reply from the Respondent to the Union, orally or in writing, camein the form of a letter dated May 4, 1965 (General Counsel's Exhibit 4), fromAttorney Julius Kirle who replaced Attorney Roach in representing the Respondentin the matter, the representation hearing of May 18, 1965, footnote1, supra,and thepresent case.The reply acknowledged the Union's two letters and stated that:The Company does not believe your union represents an uncoerced majorityof its employees in an appropriate bargaining unit, and declines to recognize andmeet with you unless and until your union is certified by the NLRB in anappropriate unit.The Company further denies the allegation of unfair labor practices containedin your letter of April 27, 1965.As described in section C below, the Respondent took action to recall three of thefour drivers who had been laid off, following the receipt of Business Agent Millett'scalls and letters.The fourth driver was not called back but was replaced by a newman.Accordingly, in the week of April 25, 1965, based on Freed's testimony, theRespondent's organization comprised the following persons in the following status:Manual Freed, president, major stockholder, and overall supervisor of the business;Naioma Mael, office secretary; Walter (Al) Cusson, in charge of the warehouse and(described by Freed as) a working supervisor: John Cembruch, truckdriver, laid offApril 25, but told on the night of April 29 to report back for work April 30, whichhe did; John Butler, truckdriver, laid off April 25, but told on the night of April 26to report back for work April 27, which he did; David Bauer, truckdriver, laid offApril 25, but told on night of April 26 to report back for work April 27, which hedid; Edward Clark, truckdriver, laid off April 25 (and not called back); RonaldJorritsma, truckdriver (employment uninterrupted); and Robert Hazen, truckdriver,hired April 28 (to replace Mr. Edward Clark)2As already indicated five of the six drivers (all but the new man, Hazen) hadsigned union authorization cards.In connection with the Respondent's organization, the Respondent and the Union(which is the Charging Party in the instant proceeding), stipulated in the representa-tion hearing, General Counsel's Exhibit 7, p. 19, see footnote1, supra,that:The following constitutes an appropriate unit:All drivers, warehousemen, andhelpers employed by the Employer at its 1463 Main Street, Millis, Massachusetts,warehouse, but excluding all office clerical employees, professional employees,guards, and supervisors as defined in the Act.The stipulation clearly excludes President Freed and Office Secretary Mael fromthe appropriate bargaining unit.Respecting the status of Walter (Al) Cusson, the testimony of Freed revealed thatCusson was the only person regularly in charge of the warehouse, which was sep-arate from the office, and which-was the base of the drivers' operations and wherethey worked when not driving; that Cusson enjoyed the power to hire and fire drivers,and in fact hired drivers Cembruch and Bauer without Freed seeing either manbeforehand; that Cusson arranged routes and schedules of trips of the drivers; andthat the drivers reported and looked to Cusson concerning problems on the roadand accidents.3C. The layoff of the four driversOn Sunday, April 25, several days after the authorization cards were signed andforwarded to the Union, employee John Cembruch received a telephone call at homefrom President Freed.Freed said that because of a lack of orders, and what few hehad he was going to cancel, he was laying off all the men .4 Cembruch asked for howlong, and Freed replied he did not know.The same day similar calls were made to and received at the homes of employeesClark, Butler, and Bauer. In Clark's case, Freed left the message with Clark's son2 President Freed was uncertain whether Hazen was hired on Wednesday, April 28, orThursday,April29, but there was later testimony indicating that Hazen commenced hisfirst haul on April 28.I have determined,as set out in section E,infra,that Cusson was a supervisor withinthe meaning of Section 2(11) of the Act, and for clarity will refer to him hereinafter asSupervisor Casson.4 Freed denied that he said he was going to cancel orders on hand,but, as indicated fur-ther,Freed proved to be an evasive and self-contradictory witness on many points, and Ihave credited Cembruch's account.It is useful to note Freed's own appraisal of Cembruch,to wit,"He doesn't lie." 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Clark was laid off because orders had been canceled. In Butler's case, Freedtold him not to show up the following morning because there would be no work onaccount of a shortage of orders and Freed would call him. In Bauer's case, he wastold he was laid off until further notice.The fifth driver, Ronald Jorritsma, was notlaid off, said Freed, because he was on a trip for the Company picking up oil inTexas for an order on hand and warehouse inventory.Freed testified that he discussed the layoffs before making the calls with SupervisorCusson at Cusson's home, and then went to the office where he made the calls, withthe Office Secretary Mael present. (She did not testify.)Freed offered the explanation that he decided -on the layoff that day, Sunday,April 25, when he totaled the sales for April and saw the large drop in sales com-pared with March.He decided, he said, to follow his accountant's earlier expressedadvice, to pay the men for actual work, and not find work for them for 5 days a week.When he left the office Thursday noon, April 22 (to commence observance of areligious holiday extending into the weekend), there were, he said, only enoughorders for a half-load for a long haul and'the local orders were "hardly anything."He said he had been informed that week that he was losing the business of servingthe midwest stores of one big chain, United Overton (which was later regained bythe time of this hearing), and that another big chain, Hardline Distributors, hadrefused to reconsider restoring the business he had with them in serving their midweststores.Freed testified that his sales in March 1965 were $142,800 and his sales inApril were $76,263.His reasons, therefore, for the layoff of the four men, he said,were that his overhead expenses were high and orders had dropped in April.The following Monday morning, April 26, the four men who had been laid offcame into the warehouse and saw President Freed. Supervisor Cusson was presentbut moved about.Employee Cembruch took the lead in the discussion and askedhow long the layoff would be.According to Cembruch, Bauer, and Clark, Freed'sanswer was he did not know, indefinitely.Freed denied the "indefinitely" and saidhe told the men the layoff was for lack of work and when orders came in he wouldtake them back except Ed Clark.Employee Butler's testimony supports Freed's statement that he said they wouldcome back as soon as orders came in, and I believe from Freed's rambling, excitedmanner of speech, as heard by the men on that occasion, he may have said boththings (which are not inconsistent).There was a brief discussion of employee EdwardClark's accident (dealt withinfraunder section D), following which Cembruch askedif it was going to be regular policy to let drivers go because of accidents.Accordingto Cembruch and Clark, Freed replied, "You can bet on that." 5Some of the men (Cembruch and Clark) made the point to Freed that when hiredthey were told they would work 52 weeks a year, and wanted to know what hadhappened to that policy.As Bauer put it (Clark corroborating), Freed replied, "It'smy company, I can change the policy." 6In this connection, President Freed in his testimony made it quite clear that hiswas a fluctuating business that tended to be busy in the summer_ and slack in thewinter, that business could fluctuate in the course of a year from the highest to thelowest month by as much as $60,000; that he knew he needed a full crew of fivedrivers to operate his five trucks; that he could not use men without certain developedskills in handling the different types of trucks and who were persons that he couldtrustwith the equipment, cargoes, and any collections involved; that he did notwant, nor could he afford, to have his men take permanent jobs elsewhere; that hehad never laid men off for lack of work; and that his policy both before and afterthe episode in the week of April 25 was to hire and pay his drivers at a weekly salarywithout deduction for holidays or illness.Continuing with the meeting at the warehouse that Monday morning, April 26,President Freed asked the men if he had not been fair with them and the men(Cembruch, Bauer, and Clark) replied they thought he had been fair. Then employee5 There was testimony by Cembruch and. Jorritsma, corroborated by Freed, that pre-viously there had beenaccidentsof proportions more serious than Clark's, as to whichFreed took no disciplinary action against them, see discussion under sectionD, snfra.e In his early testimony Freed denied saying this, but after the men had' testified, onfurther cross-examination Freed conceded that he in effect made such a statement, andthat he was laying down a new policy of work only when there is workOn the otherhand, he also testified he did not tell the men he was putting them ,on a part-time basisbut told them "when orderscomein you come back."It is interesting to observe that again in the hearing Freed vouched for the integrity ofhis men(except Clark), see footnote4, supra. FREED OILCOMPANY, INC.397Cembruch asked Freed if he thought the men had treated him fairlyand, accordingto the three men, Freed replied, "No, not by signing cards." 7The Monday morning meeting with Freed apparently was a briefone (the estimatewas from 15 to 30 minutes) and it ended inconclusively. The four drivers then pro-ceeded to the union hall at Worcester, Massachusetts, and invoked the aidof Busi-nessAgent Millet, as already described under sectionB, supra.That night, Monday, April 26, following Business Agent Millett's telephone con-versation with Respondent Attorney Roach, President Freed recalled employees Butlerand Bauer to work the followingmorning,Tuesday, April 27. Both reported in andresumed work which, both testified, was of the same kind and amount in the monthfollowing the layoffas inthe month preceding the layoff.The following day, Wednesday, April 28, President Freedsentletters by certifiedmail to employees Cembruch and Clark (General Counsel's Exhibit 5) advising eachto pick up his pay April 29 at the warehouse and return company property.8 Suchletters were not sent to employees Butler and Bauer.The same day President Freed hired a new, full-time driver, Robert Hazen. Freedtestified he had to have someone in place of Clark (whom he was not calling backto work) who was capable of handling the particular model, truck Clark had justrecently driven, an International Harvester 3-speed transmission tractor-trailer.Thetestimony of the men revealed that three of them, in addition to Clark (Cembruch,who when Hazen was hired had not yet been called back to work, Butler, and Jor-ritsma), had on earlier occasions driven this model.Hazen had someexperiencedriving buses, but not trucks, and was given no test of his driving skill.Hazen's paywas $135 for the first week and $150 per week thereafter, which apparentlyequaledthe highest salary Freed paid his senior drivers.Hazen was shipped out immediatelyon a long haul of 2 days' duration in Massachusetts and New York, and went outagainin the following week on May 5 fora longhaul to Connecticut, Delaware, andVirginia of 6 days' duration.On Thursday night, April 29, employee Cembruch was called by Freed's secretaryto report for work Friday, April 30.He returned to work, and testified that therewas no difference in kind or amount of work he did in the month before and themonth after the layoff.Accordingly, by Thursdaynight,April 29, as Freed testified, he had by callback andnew hiring returned to a full complement of five drivers.He testified there were nosubstantial changes in business in the period April 25 through 29 which necessitatedgoing back to five drivers in place of the one driver, with whom he thought he couldmake do on April 25. His reason, he said, was the report from his lawyer, Roach,of the conversation on April 26 with UnionBusinessAgent Millett who "claimed herepresents my employees, all my employees or some of them and that' they want togo union."Freed said he read in the newspapers and knew that "once you lay offthey get you for unfair labor practices and I immediately called them back." That is,he called Butlerand Bauerback to work immediately to "show my good faith ...even though there wasn't that much work."He called employee Cembruch back towork Thursday night, April 29, because, said Freed, being cognizant of the unionactivity and Business Agent Millett's letters received on Wednesday, he took Cem-bruch back to protect himself against charges of unfair labor practices .9In the case of Clark, Freed testified he was not concerned with an unfair laborpractice charge because, while he laid Clark off, on Sunday for lack of work, hemade up his mind by Monday before meeting the men (and without hearing Clark)that Clark was discharged for lying about how the accident to his trailer occurred?o7Freed denied that this exchange took place, but conceded that finding out about theUnion had come as a shock to him, because he thought they were one happy family, andif the men went to the Union they must have had a grievance. In view of Freed's vacil-lations and contradictions in testimony, some of which are referred to in the course of thisDecision, I do not credit his denial, and on this point I accept as true the testimony ofCembruch, Bauer, and Clark.8 Cembruch was also notified by Blue Cross-Blue Shield, which provided a master medi-cal plan paid half by the Company and half by the employees, that after April 25 he wouldhave to take up the payments himself. Cembruch was later reinstated, following hisreturn to employment, to the regular company rolls._P Previously, Freed testified he did not call Cembruch back because Cembruch was tiredand needed a rest ; and at another point, Freed said he called Bauer in preference to Cem-bruch because Bauer was paid less money, but conceded that Butler, who was reinstated,with Bauer, was getting the same pay as Cembuch.18 Freed told Clark at the meeting, thereafter, that he would not be called back to work,but as discussed under sectionD, infra,Freed did not assign deceit as the reason. 398DECISIONS OF NATIONAL LABOR' RELATIONS BOARDHe could prove that Clark was lying, he said, and. to do so he decided to keep thetrailer in the yard 11 and not repair it, and it has not been repaired yet (at the timeof the hearing).Regarding employee Cembruch, Freed testified that, as a result of the Mondaymorning, April 26, meeting with the men, he surmised during that week that Cem-bruch was the leader in the union organizing because Cembruch had done most ofthe talking for the men. Freed denied that he had any knowledge of union activity byhis men prior to Monday, April 26, but employee Cembruch testified to a conversa-tion with Supervisor Cusson which indicates otherwise.When Cembruch returnedto work on Friday, April 30, Cusson told him that Freed, accompanied by his father-in-law and two other men, had come over to Cusson's home on the previous Sunday,April 25, to discuss the union matter with Cusson.As related to Cembruch byCusson, Freed was interested in finding who was the leader in bringing the Union in;and in discussing the matter with Cusson, "pinpointed" Cembruch as the leader, basedon having observed him in discussions with the men and on deductions from otherconduct.12Continuing in the week of April 25, and immediately thereafter, each of the menwho were recalled and the new driver went out on deliveries and pickups that resem-bled the general pattern of operations existing prior to April 25, and Freed so testi-fied.Employee Bauer handled daily runs of local deliveries beginning April 27.Employee Butler helped load one of the trailers on April 27 and took it on April 28for a long haul to Jacksonville, Florida, which, with intermediate dropoffs and pickups,ended June 3, approximately 5 weeks later.Employee Cembruch relieved Butler inGeorgia about May 11, and, after a few days rest, Butler handled a 5-day haul com-mencing May 17. New employee Hazen went out on two successive long hauls, asindicatedsupra,immediately on reporting to work.Employee Jorritsma, whobrought his trailer-truck in from Texas April 30, went out again in May on long hauls.Freed testified that none of these hauls comprised business from new customersand none represented any substantial new business acquired in the period April 25 to30, but was business from existing regular customers who were customers beforeApril 25.The trips were typical of the Respondent's business, he said.Freed testi-fied he knew on April 25 that there would be trips to Jacksonville, Florida, and Wash-ington, D.C., that he could not run his business with one driver, and that he neededfive drivers to operate his five trucks.As already indicated, Freed gave as the reason for the layoff of April 25 a drop inorders which he attributed largely to the loss in the week before the layoff of a chainstore customer (United Overton), which meant $200,000 per annum in orders tohim, and to the refusal of another chain (Hardline Distributors) to reconsider restor-ing a similar amount of business to him.On cross-examination, however, Freedtestified that the Hardline Distributors account had been lost by the Respondent inearly 1964, about 1 year and 2 months prior to the layoff; and that United Overton'sorders stopped coming through the end of February 1965, about 2 months beforethe layoff.13n Nevertheless, employee Ronald Jorritsma testified without contradiction that he knewthe trailerhas been usedsince Clark's accidentbecause he has towed the trailer with histractor since the accident.Freed conceded that there has been limited use of the trailer.12 Cussion,who has continuedin the Respondent's employ, was not called as a witnessto eitherrefute or affirm this incident or any other matter involving him. I accept Cem-bruch's account,see footnotes 4 and6,supra.See alsoNationalMaritime Unson ofAmerica, AFL-CIO (Security Towing Co.) v. N.L.R.B.,353 F. 2d 521 (C.A. 2), supportingthe propriety of relying on the absence of a material witness who would have been in apositionto contradictthe accredited testimony.zs Following thistestimony to support his original contention that United Overtoncanceledin April in the week before the layoff, Freed Introduced Respondent's ExhibitR-3, a handwritten memodated August 31, 1965 (4 months later), purporting to be inthe hand ofone JohnBell (not identified by the memo) stating that "on the latter part ofApril of this year" Freed was informed that his services for the midwest stores wouldnot berequired,adding, "At this time I have asked him to service these units again "' Freedtestified he hadasked Bell, whom he identified as purchasing agent for United Overton, togive him the memoin preparation for the trial of this case.Since Respondent's ExhibitR-3 wasobviously prepared on the eve of this hearing for the trial of the case and notin the course of business,and wasnot identified, or testified to, by its writer, I said atthe hearing, and reiterate,that I give no weight to it and find more reliable the testimonyderived on cross-examination,supra,that the orders of United Overton stopped comingthrough the end ofFebruary 1965. FREEDOIL COMPANY, INC.399D. The discharge of employee Edward ClarkPresident Freed testified that on Sunday, April 25, he laid driver Edward Clark off,as he did the three other drivers, for lack of work; but that by the following Mondaymorning before the men came in to see him he had made up his mind that Clarkwas discharged for lying about how the accident to his trailer occurred.Freedreached this conclusion based on his observation of the trailer at the warehouseSunday morning, and on Supervisor Cusson's alleged account to him of what Clarksaid about the accident.14Freed had this information on which he based his conclu-sion on Sunday before he made the call to Clark's house about the layoff, but con-cededly made no mention of the accident in connection with the layoff call. Freedalso conceded he had not yet heard Clark's story from Clark when he made up hismind that Clark had lied and that he was discharged.When the four driveis, including Clark, came in to see Freed on Monday morning,April 26, to discuss the layoff, there was an inconclusive exchange on how long thelayoff would last (discussed under sectionC, supra).All of the participants agreedthat Freed said he would not call Clark back, that his layoff was permanent. Clarkasked why, and according to Clark, Bauer, and Cembruch, Freed replied because ofthe damage done to the dolley of the trailer in the previous week.15Clark andButler agree that the discussion on this point was brief.16 Indeed, Clark testifiedthat Freed refused to give him a chance to explain how the damage was caused.This would appear to be the case from Freed's own testimony that he had made uphismind to discharge Clark before he heard Clark's story and Freed's obvious mis-understanding even of what little Claik "commenced to explain" at the Mondaymorning meeting, which was "the first time I heard his side of the story." 17In any event, in this meeting Freed did not charge Clark with having lied aboutthe accident.18Cembruch asked Freed if the drivers did come back to work, wouldthe policy of letting them go because of accidents become a regular policy, and,according to Cembruch and Clark, Freed replied, "You can bet on that."Freed did not agree that he said this but testified he was asked by Cembruch howcould he lay Clark off for such a trivial accident.To which Freed said he replied,"You call that trivial?" calling attention, he said, to the twisted cross-members ofthe dolley assembly.19In this connection it appeared that the damage to the truck amounted to $263, theestimated cost of repairs (Respondent's Exhibit R-2), for which the Respondent is11Supervisor Cusson did not testify.See footnote 12,supra.15 Thedolleyis a partially retractable assembly of a metalleg withtwo relatively smallmetal wheels.There aretwo dolleys located under thefront endof the trailer.Thedolleysare lowered with a crank handle to a perpendicular positionto support the frontend of thetrailerwhen thetrailer is at rest separatedfrom the tractor.When the truckis in motion on the road,the front end of the trailerrests on andis supported by a largesteelplateat the backof the tractor (called its fifth wheel)through andto which the pinat the frontend ofthe traileris attached and locked.When the traileris connected tothe tractorthe dolleys are usuallykeptin a partially retracted position and the metalwheels do not touch the ground.18The content of the testimony of the otherswouldappearto bear thisout, althoughFreed seemed to believethat more time was spenton the subject than the others indicated.17Freed testifiedthat Clarkstartedto explain that the damage occurred to the dolleywhen,after the truck breakdown,the trailer was separated fromthe tractor by the perkof a towtruck (or wrecker)and came crashing down onthe lowered landing wheels ofthe dolleyand bentit.Clark'scompleteversion ofthe cause of the damage,infra,wasthat it occurredafterthe truckwas repairedand theloaded trailer was beingrebitched tothe tractor with the aid of a four-wheel jeep whichpulled the frontend of the trailer andthe lowered dolley sideways,toward the crownof the slopedroad,bending the dolley.That this incident occurred is supportedby thewitness whomthe Respondent called,William J. Forrest,the managerof theInternationalHarvester branch at Portland,Maine,where thetruckhad been repaired and rehitchedto thetrailer.isThe closest Freed came, by his own account, was his alleged assertionto themen that"I heard too many stories of how this thing happened and that's it.I'm fed up," evenbefore Clark"commenced to explain"his side, whichFreed saidhe was hearing for thefirst time.Seefootnote 19,infra.18 It is obvious that Freed and the drivers were discussing accidents and their relativeseverity and apolicyof discharge for involvement of a driver in an accident,which rein-forces my view of the evidence,supra,that Clark was not told he was discharged becausehe allegedly lied about his accident and that this was not the cause assigned at the time. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDinsuredabove a $250 deductible amountFreed conceded that the drivers had hadmorecostly accidents before, without any disciplinary action takenHe identifiedseveral, including a previous accident involv ng Cembruch and the same dolley onthe same trailer, and other accidents which involved drivers Joiritsma, Butler, andCembruchFreed testified he took no action in any of these cases because, he said,the drivers did not lie about how the accidents occurredHe also testified that hetook no steps, prior to informing Clark that he was discharged, to talk to Clark andget his side of the story, even though he recognized that Clark s livelihood was involvedin discharging himAt the hearing Clark testified as to how the damage to the doll( y of the trailer hadbeen sustained in two phases of the one tripOn Wednesday, April 21, on his wayto Bangor, Maine, the fuel pump on Clark's tractor failed, and Supervisor Cussonarranged by telephone for a tow to, and repair of the tractor by, International Tractor'sshop in Portland, Maine In front of the repaii shop at Portland, the tow truck hadto jerk the tractor out hard from under the heavy front end of the trailer (holdingabout 500 cases or 25,000 pounds of oil)As a result the trailer's front end, restingon the dolley, slid toward the curb of the high center crown roadway but did notdamage the dolleyWhen the tractor was repaired, it could not back under the trailerhitch without sliding and missing the connecting pin, and possibly hitting the dolleyon the curb side, because of the sloping roadway on which the trailer stoodTocorrect this situation the International Tractor people (and their service manager,William J Forrest, as the Respondent's witness, so testified) partially jacked up thetrailer and usedas anauxiliary a four wheel drive vehicle which pulled the trailersidewise toward the middle of the high crown roadClark said this sidewise dragbent the wheel of the dolleyServiceManager Forrest said he could not saywhether this weakened the dolley, but said the operation was done at night and hedid not examine the dolleyThe next day, Clark testified, he made a delivery at the back of a store built in ahollow surrounded by large banks of earthRain had washed a large mound ofclay across the driveway and, in maneuvering the trailer for unloading the cargo ofoil,Clark said, the partly i etracted dolley struck the mound of cliy causing the backof the trailer to swing and exert bending and tearing pressure on the weld of thedolleyThe same night, Thursday, April 22, Clark arrived at the Millis warehouse aboutmidnightHe reported the occuriences to Cusson who, said Clark, had no commentother than to ask about the fuel pump repaired in Maine which he said had to be ingood order since Clark was to take the truck on a trip to Florida the following Mon-day or Tuesday morningCusson did nothing further than to drive Clark home,said ClarkFreed said he saw the truck at the warehouse the following Sunday morning,April 25He had not inspected it before it went out the previous weekHe wentback to see it again with Cusson after visiting Cusson's house to discuss the layoffwith himFreed said Cusson told him that Clark's story was that the dolley wasdamaged by hitting a piece of mud, and they agreed this was not possibleFreedknew about the breakdown in Maine, but said Cusson made no mention of damageoccurring in connection with the unhitching and rehitching of the tractor and trailerFreed heard mention of that for the first time, he said, Monday morning, April 26,when Clark attempted to tell his storyHe did not check this matter with Cussonto see if Clark had told Cusson about it because, said Freed, "I know how it hap-penedAnybody could see how it happenedhe was telling a story in front ofeverybody that was an insult to my intelligenceIt couldn t possibly have happenedwith the wrecker ' 20 Cusson was not called to testifyAs previously indicated Freed testified he had already made up his mind that Clarkwas lying and was discharging him for lying, and he decided not to repair the trailer(which was about 10 years old) but to keep it laid up in the yard to prove his pointthat Clark was lyingActually, the trailer has been used since the accident asJorritsma testified, and Freed corroboratedThe Respondent producedas a witnessServiceManager Forrest of the Interna-tionalTractor Company who, as already mentioned, verified in detail employeeClark's account of the hitching of the repaired tractor to the trailer at Portland, Maine,which event producedsomeof the damage according to Clark I his testimony addssupport to Clark's credibility which the Respondent sought to attackThe Respond-20 See footnote 17 and related textsatpra FREED OILCOMPANY, INC.401ent also produced as a witness,William Boggs,a service representative of FruehaufTrailer Co., who providedthe $263 estimate of damageto the trailer. (Respondent'sExhibit R-2.) 21Freed sent Clarka letter,dated April 28, 1965 (similar to General Counsel'sExhibit 5),telling him to come infor his pay and return company property onApril 29, 1965.Clark has not worked for the Respondentsince hislayoff onApril 25, 1965.E. Conclusions1.The violationsof Section 8(a) (1) and (3 )a.Thelayo$In my viewthe layoff of the four out of the five truckdrivers employed by theRespondenton April 25, 1965, and the subsequentdismissalof one of them, wasan attemptby the Respondentto nip in thebud the incipient unionization of theRespondent's truckdrivers,in violationof their rights underSection 8(a) (1) and (3)of the Act.The five drivers had signed the union authorization cards on April 16 and hadplaced themwith the Union, where they awaited only the forwarding to the Respond-ent ofa demand for recognition of and collectivebargainingwith the Union as theagent of thedrivers.Before the union demand was made and by Sunday, April 25,RespondentPresident Freed and Supervisor Cusson had become aware of the unionactivityamong the men,and had pinpointed employee Cembruchas the leader.Following a discussion by Freed and Cusson that Sunday, Freed called the homes ofthe four drivers who were not on the road and told, or left word for, each not tocometo work because of a lack of orders and (as stated to Cembruch and Clark'sson) that hewas cancelingwhat orders he had on hand.The following morning, April 26, when confronted by the four drivers, PresidentFreed claimed that the layoff was for lack of orders, that he did not know when hewould call them back, but that when orders came in he would call them back exceptemployee Clark.He indicated that he was changing the policy of year-round workat a weeklywageto one of pay for work when work is available. Further, he waschangingthe policy respecting truck accidents and, beginning with employee Ed Clark,whose truck had been damaged in the previous week and whom he would not callback, a driver could expect to be discharged if his truck was involvedin anaccident.He made known to them that he thought they had been unfair to him because theyhad signedunionauthorization cards 22There was no doubt, as he testified, thathe was "shocked" to learn thathismen wereinterestedin a union.He thought "wehad been one happy family."That night, after the Union communicated directly and its demand for recognitionand bargainingcame through his attorney, President Freed reconsidered his position.He hada businesswith regular customers and five trucks that had to move if he wasto satisfy his customers, and he knew, as he testified, that he needed five drivers tooperate the five trucks.He was also now aware from the union demand, or hislawyer, or reading the newspaper (as he preferred to attribute it), that he might bechargeable with unfair labor practices in respect of his conduct toward the drivers.He thereupon recalled two of the drivers, Butler and Bauer, to report the next day,and inthe following days he hired a new driver (Hazen) to replace Clark and finallyrecalled Cembruch. By the night of April 29 he was back to his full complement offive drivers (Jorritsma the fifth driver had been in Texas and was not laid off).Before completing the roster Freed had sent terminal letters (to come in for theirpay and return company property) to employee Clark, as to whom he thought hehad special cause' for discharge, and to employee Cembruch, whom he surmised wasa+The Respondent produced certain photographs of the trailer(Respondent'sExhibitsR-1(a)-(e)) taken late in August 1965, just prior to this hearing.The photographs areuseful as visual aids in understanding some of thetestimony,but insofar as the Respondentwould have them portray the extent of the damage to the trailer or how caused, they arenot reliable since they were taken 4 months after Clark brought the trailer back and afterother drivers had used it,and they include certain unrepaired damage caused in a previousaccident to the dolley by employee Cembruch.Moreover, the inadequacy of some of thephotos, in failing to show what was involved,was raised by some of the witnesses.29 The inference is inescapablethat Freed's reference to their signing "cards" meantunion cards.221-731-67-vol.158-27 402DECISIONS OF' NATIONAL LABORi REt;ATIONS BOARDthe leader in the, move for unionization.However, in, Cembruch's case he consid-ered further and "to protect himself" from an unfair,labor`practice charge calledCembruch the night of April 29 to report for work April 30.23Deliveries and pickups, long haul and short haul, recommenced beginning Tuesday,April 27, and in the ensuing period followed the pattern that had existed before:President Freed contended at the hearing that he did not have orders on hand onSunday, April 25, to justify keeping five drivers, and that when he took the menback in the ensuing few days he did not have business enough to justify maintainingthe overhead involved.His actions belied this assertion.He laid employee Clarkoff permanently almost immediately after the initial layoff, which in itself opened anopportunity to reduce overhead by, more than $150 per week.Nevertheless hepromptly hired a new driver, Hazen, to take Clark's place at the same salary ($150beginning in the second week), and forthwith shipped the'new man out on two suc-cessive long hauls.Freed explained that he needed a man with the skill to handlethe truck that Clark had driven.This was, to say the least, a lame explanation inview of the fact that Hazen's experience was driving a bus, that Hazen was given notest of his ability to handle the truck, and three of the drivers (Butler, Jorritsma, andCembruch, whom Freed had not yet called back) had all driven this truck before.In the next few days after April 25, without acquiring any new customers and with-out any substantial change in business, all five drivers (Hazen in place of Clark)were busily engaged in long and short hauls, typical of the business before the layoff.One of the long hauls began April 28 and ran for 5 weeks, and there were others oflesser duration, as well as the local short hauls, all in the period of several weeksbeginning April 27, or 2 days after the layoff.Freed attributed his sudden decision to lay the men off to a sudden drop in orderscaused by the loss of a major account just prior to April 25, and refusal of another,to resume orders.On closer analysis, it turned out that one of the accounts haddropped the Respondent more than a year prior to April 25 and the other hadstopped its orders beginning in late February 1965, 2 months before the layoff.Although the Respondent suffered a drop in business in April compared to March,this was not a novel occurrence.As Freed testified this was a business that fluctuated,that was usually better in summer than in winter, and that had experienced monthlydifferentials between the high and low months of a year of as much as $60,000.Freed said he needed a fleet of five trucks with five drivers, that he had always oper-ated on a straight salary year-round basis and could not expect to hold his driverson a part-time basis, nor would he want them to have jobs elsewhere; yet, suddenly,with the layoff, he was changing this policy and in effect putting the drivers in apart-time status, but just as suddenly abandoning the idea when he renewed operations.This round of contradictions by the Respondent and the contrast between claimsand performance makes a sham of the alleged economic layoff. Instead it supportsthe conclusion that the layoff of the four drivers was the employer's swift retaliationagainst the employees for acting to bring in a union.24 The partial withdrawal from- Freed also terminated and then restoredCembruch's Blue Cross-Blue Shield employer-employee group coverage.' The Respondenthad deniedknowledgeof union activity before the layoff, a denial Ihave not accepted,based, amongotherthings, onemployee Cembruch's testimony, footnote12 and related text,supra,of a conversation with Supervisor Cusson, that made clearPresidentFreed's and SupervisorCusson's awarenessof the union activity before the layoff.The Respondent's counselobjected to the admission of this testimony at the hearing, andagain in hisbrief, inferring that this was manufactured testimony, because Cembruch waspermitted to completea part of histestimony on the subject after a lunch recess when theGeneral Counsel had apparentlycompletedhis direct examination of Cembruch. I permittedCembruch to complete his testimony, as a matter of discretion resting in my judgmentIdid so at the time with the assurance of counsel for the General Counsel that he had over-looked the matter beforerecess,had not discussed the matter with the witness in therecess, and had directed him not to discuss his testimony with others.It appeared thereafter that the witness had fully apprised counsel for the General Coun-sel of the subject matter days before the hearingMoreover, Supervisor Cusson, whowas available to the Respondent, was not called to refute the conversationI am satisfiedthat there was nothing manufactured in the testimony.It should also be pointed out that even without such evidence of the Respondent's directknowledge of union activity, the record as a whole in this case, including President Freed'sreference to the employees' signing of cards, the small number of employees, the abrupt-ness and timing of the layoff, and the unconvincing reasons offered to justify it, supportsan inference of knowledge by the Respondent of union activity among the employeesWiese Plow Welding Co. Inc.,123 NLRB 616, 617-618;Big Town Super Mart, Inc.,148NLRB 595, 606;Texas Industries,Inc.,156 NLRB 423 FREED OIL COMPANY,,'INC.ii403this position by the Respondent, in reinstating three of the four drivers, even if itcould be regarded as a change in heart (and this was not the case),25 merely mitigatedthe damage attributable to the violation of Section 8 (a) (1) and (3) of the Act, butdid not neutralize it or remove the threat it held for those reinstated.Melvin R.Smith and Leighton G. Everly, Co-partners, d/b/a Service Parts Company,101 NLRB1172, 1173, enfd. 209 F. 2d 905 (C.A. 9); and seeLocal 1976, United Brotherhoodof Carpenters and Joiners of America, AFL, et al. (Sand Door and Plywood Cojv. N.L.R.B.,357 U.S. 93,97, footnote 2.b.The dischargeThe layoff, followed by the dismissal, of employee Edward Clark began admittedlyas part of the same alleged economic layoff of the other drivers.Clark had broughthis truck in at midnight Thursday, April 22, and had reported to Supervisor Cussonthe damage to the dolley of the trailer, and how it had occurred. Cusson apparentlyexpressed no concern or interest other than to inquire after the serviceability of therepaired fuel pump of the tractor.On Sunday afternoon, April 25, when President Freed notified the drivers of thelayoff, he already possessed all of the information (examination of the damageddolley and discussion with Supervisor Cusson) on which he said he relied in decidingthe same day or the following morning that Clark would be dismissed for not tellingthe truth in reporting the cause of the damage to Cusson.Nevertheless Freed saidnothing about the matter in the layoff call to Clark's house, assigning cancellation oforders as the reason for the layoff.The following morning, when confronted by thedrivers, Freed said, among other things, that he would not take Ed Clark back becauseof his accident which he, Freed, did not regard as a trivial accident, and that this wasnew policy in respect of accidents.Freed did not charge Clark with having lied nordid he give Clark an opportunity to be heard beyond his commencing to discuss the,accident.Indeed, as Freed said, he made up his mind to discharge Clark withoutmaking any effort to hear Clark's story, and without hearing it, from Clark.Appar-ently Freed did learn something from Clark in the brief exchange at the meetingthat Freed seemingly had not known and that Cusson may not have mentioned previ-ously, but Freed did not check it with Cusson to ascertain if this had been told to him.In sum, as the court said in E.Anthony & Sons, Inc. v. N.L.R.B.,163 F. 2d 22,26-27 (C.A.D.C.): "Such action on the part of an employer is not natural," if hehas "really been disturbed by the circumstances" he assigned as the reason for thedischarge and if he did not have "other circumstances in mind." 26The actions ofPresident Freed suggest that the question of Clark's truthfulness was not the causeof Freed's disturbance or on his mind prior to or at the time of Clark's discharge, butcame as an afterthought to cloak the discriminatory motivation. From the evidence,what was in mind at the time was exertion of a previously unannounced change inpolicy by the Respondent involving discharge for driver accidents, as well as layoffwhen business might be slack, as a threat and retaliation against the drivers forexercising their right to organize and seek union representation 27I hold that the Respondent violated Section 8 (a) (1) and (3) of the Act by thelayoff of the four truckdrivers, Butler, Bauer, Cembruch, and Clark, and by thedismissal thereafter of Clark.282' As PresidentFreed said: "...If I don't needa union,why go after It" And seefurther discussion under section E,2,infra.Cited with approvalinBetts Baking Company,155 NLRB 1313.27Finding, as I have, that the question of employee Clark's truthfulness about hisaccidentwas not thebasisfor the Respondent's decision to discharge him, I am not calledon to decide whether President Freed entertained a good-faith belief that Clark lied aboutthe cause of the accidentand damageIf such a belief were in issue, I would find it dif-ficult to discover good faith in Freed's avoidance of inquiry and summary dismissal ofClark, when previous inquiry and later check with Supervisor Cusson, after the meetingwith the men in which Clark participated, would undoubtedly have revealed the misunder-standing of Clark's accident which Freed had. That part of Clark's account at thehearing, substantiated by Respondent'switnessForrest, notedsupra,reveals, at least inpart, Freed's misunderstanding.' The recent Board decision,Shapiro Packing Company, Inc.,155 NLRB 777, offers auseful parallel in facts and conclusion.The'Board found 8(a) (1) and (3) violations fora layoff and a discharge, which occurred before the union requested the employer to bar-gain, notwithstanding (1) the employer's contention that the layoff was compelled, byslow business and that he had no knowledge of the employee's union activities, and (2)the employer's contention that the employee was discharged for improper operation ofa compressor, but without inquiry by the employer to learn the employee's version of theincident and discover a misunderstanding 404DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.The violation of Section 8(a)(5)It is further my view that the Respondent acted in bad faith, in violation of Section8(a)(5) of the Act, when it refused the Union's demand for recognition and collec-tive bargaining as the representative of a majority of the Respondent's truckdriversat the time of the demand.a.The demandThe Union's demand was first received by the Respondent orally on the afternoonofMonday, April 26, 1965, transmitted by Business Agent Millett to RespondentAttorney Roach and further transmitted promptly by Roach to Respondent PresidentFreed.Arguably, the demand was complete at that time, but there is no questionthat,with the further receipt by the Respondent on Wednesday, April 28, 1965, oftheUnion's two letters, dated April 26 and 27, respectively, General Counsel'sExhibits 3(a) and (b), a demand proper and complete in all respects was effected.29I shall use April 28 as the date of the demand.Counsel for the Respondent argues that the union demand, in the form of theletters from Business Agent Millett, was not proper, particularly that it did not statethat the Union represented a majority of the employees, and did not specify a unit;.and that none of the Union's communications contained an offer to permit theRespondent to check the signed authorization cards or have them checked by aneutral party.A union demand for recognition and collective bargaining need not be in any'particular form, so long as there is a clear communication of meaning,Scobell Chem-icalCompany, Inc. v. N.L.R.B.,267 F. 2d 922, 925 (C.A. 2), and it is clear fromthe entire situation that all essential elements of a demand are present,Rural ElectricCompany, Inc.,130 NLRB 799, 800. Here the entire situation comprehends theoral and written communications of the Union, and the evidence established that theUnion specified that it had a majority of the employees (Business Agent Millett'sspecification of five signed cards in the oral request to Attorney Roach and letter,General Counsel's Exhibit 3(a) specifying the request for representation by "theemployees of your company" revised to "drivers" in General Counsel's Exhibit 3(b) ).Likewise, the letter of April 27, General Counsel's Exhibit 3(b), made clear to theRespondent that the appropriate unit which the Union would represent was "yourdrivers."The demand for recognition of the Union as the bargaining representative of theRespondent's drivers is set out in the letters in so many words, and is unconditional;and whether or not the words in General Counsel's Exhibit 3(a) ("notify the writerwhen we may sit down and discuss this matter,") constitute an express request tobargain, such a request is clearly implied from the express request that the Respondentrecognize the Union as the bargaining agent of its drivers,N.L.R.B. v. Burton-DixieCorporation,210 F. 2d 199, 201 (C.A. 10).I do not agree with counsel for the Respondent that the Union failed to offer toshow the cards. Business Agent Millett's call to Respondent's Attorney Roach madeclear that the Union had the signed cards of the five drivers, and that it did not wanta labor dispute but an amicable arrangement; to which the attorney gave a promiseof a response which was not kept. The Union confirmed the attitude in the letter ofApril 26, General Counsel's Exhibit 3(a), offering to sit down and discuss thematter.The willingness and offer to make the cards available is clear, but assumingarguendothe absence of any offer by the Union to show the signed authorization cardsto the Respondent or to a neutral party, the absence does not affect the completenessof the demand for recognition and bargaining. Such an offer by the Union whetheror not included with the demand would only indicate a means "to expedite the deter-mination of its status,"Rural Electric Company, Inc., supra,801,30 and failure,to makesuch an offer would not detract from the validity of the demand.31:0The oral demand may have been fuzzy respecting the appropriate unit, which wasclarified in the letters to mean a unit comprising the Respondent's drivers.80 CompareComfort, Inc.,152 NLRB 1074, where the failure by the union to producethe signed cards at the request of the Respondent was not fatal to a charge of violation ofSection 8(a) (5).Si Likewise,the notice and pendency of the representation petition,footnote 1,supra,does not negate the demand or suspend the Respondent's obligation to bargain, absentevidence of a good-faith doubt.Laabs, Inc.,128NLRB374;Galloway ManufacturingCorporation,136 NLRB 405, 409;Crown Tar and Chemical Works, Inc.,154 NLRB 562. FREED OILCOMPANY, INC.405b.The appropriate unitThe Union requested recognition as the collective-bargaining agent of a unit com-prising the Respondent's drivers.The stipulation quoted under sectionB, supra,andentered into in the representation proceeding on May 18, 1965, by the Respondent andthe Union, see footnote1, supra,provided that the drivers, warehousemen, and helpers.employed at the Millis warehouse, but excluding office clerical employees, professional.employees, guards, and supervisors, constitute an appropriate unit 32Giving recognition and weight to the stipulation of the parties, to the absence ofany history of collective bargaining, and to the community of interest of the truck-drivers, the unit stipulated is an appropriate unit.E. H. Koester Bakery Co., Inc.,136NLRB 1006, 1011,Ballentine Packing Company, Inc.,132 NLRB 923, 924.c.The Union's majority statusOn April 28, 1965, at the time of the union demand for recognition and bargaining,the Respondent had nine persons in its employ: President Freed, Supervisor Cusson,Office Secretary Mael, the five drivers who had signed union authorization cards-Butler, Bauer, Jorritsma, Cembruch (in temporary layoff, returned to work April 30),and Clark (in layoff and not recalled)-and driver Robert Hazen, hired April 28 asa replacement for Clark. I have included Clark as retaining his employee statusbecause he was unlawfully dismissed for union activity.Freed, the president and major stockholder, and Mael, who performed office clericalwork, were obviously excluded from the unit. I also conclude that Walter (Al)Cusson was a supervisor within the meaning of the Act and excluded from the unit.The conclusion is based upon the summary of Cusson's duties, set out in section B,supra,which demonstrates that he was the only person in charge of the warehouse,which was separate from the office, and which was the base of the drivers' operationsand where they worked when not driving; that he enjoyed the power to hire and fire(and had hired two of the drivers without Freed seeing them); that he arrangedroutes and schedules of the trips of the drivers; and that the drivers reported andlooked to Cusson concerning problems on the road and accidents. SeeJas.H.Matthews & Co. v. N.L.R.B.,354 F. 2d 432 (C.A. 8), holding leadmen to be in factsupervisors, based on a somewhat comparable set of functions and authority; and seeOhio Power Company v. N.L.R.B.,176 F. 2d 385, 387-388 (C.A. 6), cert. denied 338U.S. 899;J.T. Flagg Knitting Company, Division of Flagg-Utica Corporation,115NLRB 211;Sears, Roebuck & Company,112 NLRB 559, 562.Therefore, excluding Freed, Cusson, and Mael, the unit on April 28 comprised sixdrivers.Only Hazen of the six men had not signed a union authorization card (indeedthe Union was unaware of him, since he became an employee after the Union hadforwarded its demand).Hence at the time the demand was effectuated April 28, theUnion had a majority of five of the six men in the unit.33In his brief, counsel for the Respondent questions the validity of the signed authori-zation cards on the grounds that the signatures were obtained on representations thatthe cards were only for securing an election, and that the cards were signed after oneof the men pointed out the benefits the men would obtain.While the latter contention, even if true in fact, would probably not affect thevalidity of the cards,34 the evidence as to both contentions is" to the contrary, seesection B,supra.Before the signing of the cards there was a general discussion amongthe men (no union representative was present) of why the Union was needed. Therewas also talk that there might be an election to choose a bargaining representative asa result of signing the cards, but no one said that the only reason for signing thecards was to have an election, nor do the cards refer to an election.The cases areclear that where there is discussion of elections in connection with signing union32 The stipulation in the representation hearing was admissible not only as a mutualadmissionagainstinterest, but the Board may take judicial notice of evidence in therepresentation hearing involving the same parties,S. D. Warren Co. v. N.L.R.B.,353 F. 2d494 (C.A. 1).8 'Even if driver Clark were not counted as an employee by virtue of his unlawful dis-missal,and the unit were reduced to five drivers, the Union would still have had a majorityof fourof the fivedrivers.94 CompareLiz of Rutland, Inc.,156 NLRB 121, where it was held that demonstratingunion membership benefits and advantages by the distribution of union benefits checks toretirees at the same time that the signing of authorization cards by new people took place,did not invalidate the cards. -406authorization cards, the cards will not be invalidated unless it was represented to theemployees that the cards were solely for the purpose of obtaining an election.Jas. H.Matthews & Co. v. N.L.R.B:, supra,noting additionally that a representation by oneemployee to another does not bind the union;Beinard S. Happach d/b/a 14th St.Market v. N.L.R.B.,353 F. 2d 629 (C.A.7); N.L.R.B. v. Cumberland Shoe Corp.,351 F: 2d 917 (CA 6);The Shelby Manufacturing Company,155 NLRB 464.d.The refusal to recognize and bargain in good faith-The Respondent concedes its refusal to recognize the Union and to bargain withit,but contends there is no evidence to support a finding of a violation of Section8(a)(5) of the Act.It seems to me that the evidence already detailed abundantly demonstrates theabsence of any good-faith doubt on the part of the Respondent as to the Union'smajority status and the appropriateness of the bargaining unit.The Respondent'sviolations of Section 8(a)(1) and (3) of the Act,supra,by a precipitate wholesalelayoff of the men and the dismissal and replacement of one of them, in retaliation fortheir inviting the Union to represent them, make a pretense of the claim of good-faithdoubt, and demonstrate a purpose to gain time and dissipate the Union's majorityand a rejection of the collective-bargaining principle.Joy Silk Mills, Inc. v. N.L.R.B:,185 F. 2d 732, 741 (C.A.D.C.), cert. denied 341 U.S. 914;N.L.R.B. v. PhilamonLaboratories, Inc.,298 F. 2d 176, 180 (C.A. 2), cert. denied 370 U.S. 919;N.L.R.B. v.Crystal Spring Finishing Company,116 F. 2d 669, 671-672 (C.A.1) ; Irving Air ChuteCo., Inc. v. N.L.R.B.,350 F. 2d 176 (C.A.2); Southland Paint Company, Inc.,156NLRB. Note, moreover, as stated inSouthland Paint Co., Inc.,that it is now wellestablished that a good-faith but erroneous doubt as to the appropriateness of the unitisnot a defense to an otherwise meritorious charge of refusal to bargain.Id.,andsee also,N.L.R.B. v. Primrose Super Market of Salem, Inc.,353 F. 2d 675 (C.A. 1).The Respondent's pbstdemand conduct did not improve its image.As analyzedabove,see section E, 1,'a, the reinstatement of some of the men mitigated some of thedamage inflicted but did not neutralize or eliminate the effect of the violations, or con-vert the bad faith manifested by the violations into good faith.Clark was dismissed,and Cembruch was first dismissed and then recalled.When the Union advised theRespondent's attorney, among other things, that it had the signed cards of all fivedrivers and sought amicable recognition, the Respondent breached its attorney'spromise to check and contact the Union, and successfully evaded subsequent attemptsof the union business agent to reach the Respondent.As Respondent President Freedput it:if I don't need a union, why go after it."While the evasive postdemand conduct, by itself, might not demonstrate a bad-faithdeclination to recognize and bargain with the Union amounting to a violation ofSection 8(a)(5), compareJohn F. Serpa, Inc.,155 NLRB 99, taken with the totalityof the Respondent's actions, such conduct does not establish any change of attitude ordiminution of the bad faith in which the Respondent initially approached the matter ofunion recognition and bargaining.As recently stated by the Eight Circuit of some-what similar circumstances, in Jas.H. Matthews & Co. v. N.L.R.B., supra:Where, as in this case, the union had proof of its majority status readily avail-able and (petitioner) chose not to learn the facts, it "took the chance of what theymight be."I conclude that the Respondent, in bad faith and in violation of Section 8(a) (5) ofthe Act, refused to recognize and bargain collectively with the Union representing amajority of the truckdrivers employed by the Respondent on April 28, 1965.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in connec-tion with the operations of,the Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing the free flowthereof.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices in viola-tion of Section 8(a) (1), (3), and (5) of the Act, I shall recommend that it cease anddesist therefrom and from interfering in any like or related manner with the efforts ofthe Union to bargain collectively with the Respondent. .i.FREED OILS CO,MFANY, INC.of the Act. In particular, I shall recommend that the Respondent bargain with theUnion upon request, a provision which would be recommended under all the circum-stances, even if there had been no violation of Section 8(a) (5) of the Act, in order to-remedy the -violations of Section 8(a)(1) and (3) that were designed to destroy theUnion's majority status and to -avoid the Respondent's obligation to recognize andbargain with the Union.N.L.R.B. v. Delight Bakery, Inc.,353 F. 2d 344 (C.A. 6),enfg. 145 NLRB 893.-Because the Respondent discriminatorily laid off and then discharged employeeEdward Clark, I shall recommend that the Respondent offer him immediate and fullreinstatement to his former or substantially equivalent position, without prejudice tohis seniority or other rights or privileges. I shall recommend that the Respondentmake him whole for any loss of earnings he may have suffered as a result of the dis-crimination against him by payment to him of a sum of money equal to that whichhe normally would have earned as wages from the date of his discharge to the date ofthe Respondent's offer of reinstatement, less his netearnings,ifany, during thisperiod:The backpay shall be. computed on a quarterly basis as prescribed by theBoard in F. W.Woolworth Company,90 NLRB 289, approved inN.L.R.B. v. Seven-Up Bottling Co; of Miami, Inc.,344 U.S. 344, and shall include interest at 6 percentper annum as provided by the Board inIsis Plumbing & Heating Co.,138 NLRB 716,approved inPhilipCareyManufacturing Company,Miami Cabinet Division v.N.L.R.B.,331 F. 2d 720 (C.A. 6), and cases cited.Because the Respondent discriminatorily laid off employees John Cembruch, JohnButler, and David Bauer, but thereafter recalled them, I shall recommend that theRespondent offer full reinstatement to them of any rights and privileges of employ-ment that may have been adversely affected by the layoff and not restored by therecall, and make them whole for any loss of earnings they may have suffered in therespective periods of layoff, computed in the manner prescribed for employee EdwardClark, above.In thecase of all four employees the loss of earnings shall include the amount ofBlue Cross-Blue Shieldinsurance premiumseach employee may have obliged to pay(without previous reimbursement) in the respective periods of layoff or dischargeover and above the employee's normalshare of the premiums under the arrangementwith the Respondent that existed at the time of the layoff and discharge.Because the Respondent by its conduct violated fundamental employee rightsguaranteed by Section 7 of the Act, and because there appears from the manner of thecommission of this conduct a disposition to commit other unfair labor practices, it willbe recommended that the Respondent cease and desist from in any manner infringingupon the rights guaranteed employees by Section 7 of the Act.N.L.R.B. v. EntwistleMfg. Co.,120 F. 2d 532, 536 (C.A. 4).Upon the basis of the foregoing facts, and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.Freed Oil Company, Inc., the Respondent,is anemployer within the meaning ofSection 2(2) of the Act and is engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Truck Drivers' Local 170, a/w International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, is a labor organization within themeaning of Section 2(5) of the Act.3.The following employees of the Respondent constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act:All drivers, warehousemen, and helpers employed by the Respondent at its 1463Main Street,Millis,Massachusetts,warehouse, but excluding all office clericalemployees, professional employees, guards, and supervisors as defined in the Act.4.The Union at all material times has been and is the exclusive representative ofthe employees in the aforesaid unit within the meaning of Section 9(a) of the Act.5.By interfering with, restraining, and coercing employees in the exercise of theirrights under Section 7 of the Act, and by discriminating with respect to the employeesand tenure of Edward Clark, John Cembruch, John Butler, and David Bauer, asfound above, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (1) and (3) of the Act.6.By refusing, on and since April 28, 1965, to recognize and bargain collectivelywith the Union as the exclusive representative of the employees in the aforesaid bar-gaining unit, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (5), (1), and (3) of the Act. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARD7.The said unfair labor practicesaffect commercewithinthe meaning of Section2(6) and-(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing facts andconclusionsof law, andupon the entirerecord in this proceeding, I recommend that the Respondent, Freed Oil Company, Inc.,its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Interfering with, restraining, or coercingits employees in their unionactivitiesby discharge or layoff or by threatening discharge, layoff, or other reprisal.(b)Discouraging membership in or activities on behalf of Truck Drivers' Local170, a/w International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organization of its employees, by discharge orlayoff, or by threatening discharge or layoff, of any employee, or in any other mannerdiscriminating in regard to hire, tenure, and conditions of employment.(c)Refusing to recognize and, upon request, to bargain collectively with the Unionas the exclusive representative of the employees in thebargaining unit described (inparagraph 3 of the Conclusions of Law) above.(d) In any other manner interfering with, restraining, or coercing its employees inthe exercise of their rights of self-organization, or to form, join, or assist the Union,,or any other labor organization, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom engagingin any orall such activities.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Recognize and, upon request, bargain collectively with the Union, as the exclu-sive representative of the employees in the bargaining unit described above, andembody any understanding reached in a signed agreement.(b)Offer to employee Edward Clark immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to his seniority or otherrights or privileges, and make him whole in the manner set forth in the section of thisDecision entitled "The Remedy" for any loss ofearningshe may have suffered as aresult of his unlawful layoff and discharge and the failure to reinstate him.(c)Offer full reinstatement to employees John Cembruch, John Butler, and DavidBauer to any rights or privileges of employment that may have been adverselyaffected by their layoff and not restored by the subsequent recall, and make each ofthem whole in themannerset forth in the section of this Decision entitled "TheRemedy" for any loss of earnings each may have suffered as a result of the unlawfullayoff.(d)Notify the above-named employees presentlyservingin the Armed Forcesof the United States of their right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training and Service Act,as amended, after discharge from the Armed Forces.(e) Preserve and, upon request, make available to the Boardor its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to ascertain thebackpay due under the terms of this Recommended Order.(f)Post in the Respondent's offices and warehouse in Millis, Massachusetts, copiesof the attached notice marked "Appendix." 95 Immediately upon receipt of the copies.of said notice, to be furnished by the Regional Director for Region 1 (Boston,Massa-chusetts), shall, after being signed by a duly authorized representative, be posted byit immediately upon receipt thereof, and be maintained for 60 consecutive days there-after, in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.as In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order"shall be substituted for the words"the Recommended Order of a TrialExaminer"in the notice. In the further event that the Board's Order is enforced by adecree of a United States Court of Appeals,the words"a Decree of the United States Courtof Appeals,Enforcing an Order"shall be substituted for the words"a Decision and Order." FREEDOIL COMPANY, INC.409(g)Notify the Regional Director for Region 1, in writing, within 20 days from thedate of the receipt of this Decision, what steps the Respondent has taken to complytherewith.36N In the event that this Recommended Order is adopted by the Board, this provisionshallbe modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL recognize and, upon request, bargain with Truck Drivers' Local 170,a/w International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive representative of our employees in the bar-gaining unit described below, and embody any understanding reached ina signedagreement.The bargainingunit is:All drivers, warehousemen, and helpers employed at our 1463 MainStreet,Millis,Massachusetts, warehouse, but excluding all office clericalemployees, professional employees, guards, and supervisorsas defined inthe National Labor Relations Act.WE WILL offer to Edward Clark immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniority or otherrights or privileges, and make him whole for any loss ofearningssuffered as aresult of the discrimination against him.WE WILL offer to John Cembruch, John Butler, and David Bauer fullreinstate-ment to any rights or privileges of employment that may have been adverselyaffected by their layoff and not restored by the subsequent recall, and make eachof them whole for any loss of earnings suffered as a result of the discriminationagainst each.WE WILL NOT interfere with, restrain, or coerce our employees in their unionactivities by discharge or layoff or by threatening discharge, layoff, or otherreprisal.WE WILL NOT discourage membership in or activities on behalf of TruckDrivers' Local 170, a/w International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or any other labor organization, bydischarge or layoff, or by threatening discharge or layoff, any of our employees,or in any other manner discriminating against any employee in regard to hire,tenure, or conditions of employment.WE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of their rights to self-organization, or to form, join, orassist the above-named Union or any other labor organization, to bargain col-lectively through representatives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from engaging in any or all of such activities.All of our employees are free to become or remain, or refrain from becoming orremaining, members of any labor organization.FREED OIL COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board's Regional Office, Boston FiveCents Savings Bank Building, 24 School Street, Boston, Massachusetts 02108, Tele-phone No. 223-3300.